DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claims are originally presented having a filing date of April 3, 2019. Applicant’s claim for the benefit of provisional application 62/296,297 with the filing date of February 17, 2016 is acknowledged. 

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 6, 2019 and December 5, 2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19, and 20 recite the limitation "the vehicle data of each of the plurality of vehicles" in lines 7-8, 5-6, and 4-5, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 19, and 20 recite the limitation "that vehicle’s" in lines 9, 7, and 6, respectively, and the limitation “the vehicle” in lines 10, 8, and 7, respectively.  There is insufficient antecedent basis for these limitations in the claims.
Any claim not specifically mentioned have been included
based on their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-10, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilson (US Pub No. 2016/0031450).
Regarding claim 1, Wilson anticipates A method for evaluating driver performance, the method being performed by one or more processors and comprising (see at least Wilson Fig 4-5): retrieving, for a given road segment of a geographic region, a baseline or model characterization for at least one driving action (see at least Wilson Para 38: "a client device 140 operated by …a vehicle driver and/or an administrator of system 100 may be used to access… model generation device 72, Road/driver/vehicle model storage device 130, and/or driving data storage device 135 in order to …access road, driver, and or vehicle models or provide information for use in the generation of these models"), wherein generation of the retrieved baseline or model characterization comprises: receiving, over one or more networks (see at least Wilson Para 35: "In some embodiments, sensors 115a-115n and 116 …may communicate the collected driving data to model generation device 72 via one or more networks") vehicle data from a plurality of vehicles that individually traverse the given road segment (see at least Wilson Para 40: "In step 205, driving data from a plurality of vehicles, such as vehicles 110a-110n and/or sensors, such as sensors 115a-115n driving on a path may be received by, for example, a model generation device such as model generation device 120."), the vehicle data of each of the plurality of vehicles including sensor-based vehicle state information and data indicative of one or more attributes of that vehicle's motion while the vehicle is traversing the given road segment (see at least Wilson Para 40: "The driving data may include, for example, vehicle trajectory and other kinematic data ( e.g., vehicle position at a particular time, vehicle speed, a direction of travel for the vehicle, etc.)."); for each of the plurality of vehicles, determining, based on the vehicle data of that vehicle, a characterization of at least one driving action performed using that vehicle at the given road segment (see at least Wilson Para 44: "In step 215, the preprocessed data may be categorized to form data clusters and/or recognize patterns. In some embodiments, step 215 may include processing the data using one or more data pattern recognition algorithms."); aggregating the characterizations determined for the plurality of vehicles (see at least Wilson Para 47: "When generating the taxonomy of maneuvers, various similar maneuvers, described by similar parameters and indices, may be combined, split or redefined for improved system performance."); and determining, for the given road segment, the baseline or model characterization for the at least one driving action based at least in part on the aggregated characterizations (see at least Wilson Para 47: "In some embodiments, a taxonomy of driving maneuvers, data types, and/or data clusters may be developed as a result of the execution of step 215. This taxonomy may later be used for developing a road model."); receiving new vehicle data from an additional vehicle, the new vehicle data indicating that the additional vehicle traversed the given road segment (see at least Wilson Para 72: "In one embodiment, received driving data from one or more drivers who are the subject(s) of the driver model may be processed to determine one or more characteristics of the driver(s) (step 235)."); determining, based on the new vehicle data of the additional vehicle, a characterization of at least one driving action performed using the additional vehicle at the given road segment (see at least Wilson Para 47: "In some embodiments, a taxonomy of driving maneuvers, data types, and/or data clusters may be developed as a result of the execution of step 215."); comparing the determined characterization of the at least one driving action performed using the additional vehicle to the retrieved baseline or model characterization (see at least Wilson Para 72: "These characteristics may then be compared to the road model (step 240)"); and  evaluating a driver associated with the additional vehicle based on the comparison (see at least Wilson Para 72: "the driver model may be built based upon these comparisons (245).").
Regarding claim 2, Wilson remains as applied to claim 1. Wilson further anticipates wherein the evaluating comprises generating a rating for the driver (see at least Wilson Para 73: "In some instances, a risk score may be calculated and/or assigned to the driver responsively to the comparison(s).").
Regarding claim 3, Wilson remains as applied to claim 1. Wilson further anticipates wherein the characterization of at least one driving action performed using the additional vehicle includes a numerical categorization (see at least Wilson Para 73: "In some instances, a risk score may be calculated and/or assigned to the driver responsively to the comparison(s).").
Regarding claim 4, Wilson remains as applied to claim 1. Wilson further anticipates wherein the baseline or model is based on a statistical distribution (see at least Wilson Para 126: "The road, driver, and/or vehicle models described herein may also be used to determine whether the driving situation along a path is 'normal' or if there are extenuating circumstances present. Since the baseline behavior of a path is a statistical description of ' normal' for that path").
Regarding claim 9, Wilson remains as applied to claim 1. Wilson further anticipates determining, from the baseline or model, one or more road segments of the geographic region which include a road hazard (see at least Wilson Para 41: "In some embodiments, the received data may include information that may impact driving behaviors, such as, … weather information (rainy, icy, fog, temperature, fair, lighting and sun angle),").
Regarding claim 10, Wilson remains as applied to claim 1. Wilson further anticipates wherein the vehicle data includes vehicle state information determined from a motion measuring component that resides within each of the vehicles (see at least Wilson Para 34: "Driving data may be collected by a variety of sensors 115a-115n which may be affixed to or resident in a vehicle").
Regarding claim 16, Wilson remains as applied to claim 1. Wilson further anticipates evaluating a driving performance of a driver of each of the plurality of vehicles based at least in part on a comparison of the characterization of the driving action that is determined for the vehicle of that driver and the baseline of the characterization (see at least Wilson Para 72: "These characteristics may then be compared to the road model (step 240) the driver model may be built based upon these comparisons (245).").
Regarding claim 18, Wilson remains as applied to claim 1. Wilson further anticipates wherein determining, from the new vehicle data of the additional vehicle, a characterization of at least one driving action performed using the additional vehicle at the given road segment (see at least Wilson para 83: "In some instances, the parameters of W may be derived from a best-fit comparison of the individual driver 's observed driving to that of a reference population of drivers"), comprises determining an associated confidence value indicating a reliability level of the associated characterization (see at least Wilson para 83: "For an individual driver, the relevant parameters may be selected from a larger set of parameters as appropriate to meet a desired accuracy threshold."), and wherein evaluating the driver is further based on the associated confidence value (see at least Wilson Para 76: "Refereeing to these deviations as W offers a concise description of driver style and may be used, in some instances, to determine a skill level for a driver, a likelihood that the driver will be involved in a driving accident, a likelihood of the driver causing damage to a vehicle by driving it in a manner inconsistent with its intended modes of operation, etc.").
Regarding claim 19, Wilson anticipates A non-transitory computer-readable medium that stores instructions, which when executed by one or more processors, cause a computing system of the one or more processors to perform operations that include (see at least Wilson Para 134: “The processor may also use nontransitory storage 82 and/or long-term storage 84 …to store and read instructions, files, and other data that requires long term, non-volatile storage.”): receiving, over one or more networks (see at least Wilson Para 35: "In some embodiments, sensors 115a-115n and 116 …may communicate the collected driving data to model generation device 72 via one or more networks"), vehicle data from a plurality of vehicles that individually traverse a given road segment of a geographic region (see at least Wilson Para 40: "In step 205, driving data from a plurality of vehicles, such as vehicles 110a-110n and/or sensors, such as sensors 115a-115n driving on a path may be received by, for example, a model generation device such as model generation device 120."), the vehicle data of each of the plurality of vehicles including sensor-based vehicle state information and data indicative of one or more attributes of that vehicle's motion while the vehicle is traversing the given road segment (see at least Wilson Para 40: "The driving data may include, for example, vehicle trajectory and other kinematic data ( e.g., vehicle position at a particular time, vehicle speed, a direction of travel for the vehicle, etc.)."); for each of the plurality of vehicles, determining, based on the vehicle data of that vehicle, a characterization of at least one driving action performed using that vehicle at the given road segment (see at least Wilson Para 44: "In step 215, the preprocessed data may be categorized to form data clusters and/or recognize patterns. In some embodiments, step 215 may include processing the data using one or more data pattern recognition algorithms."); aggregating the characterizations determined for the plurality of vehicles (see at least Wilson Para 47: "When generating the taxonomy of maneuvers, various similar maneuvers, described by similar parameters and indices, may be combined, split or redefined for improved system performance."); determining, for the given road segment, a baseline or model characterization for the at least one driving action based at least in part on the aggregated characterizations (see at least Wilson Para 47: "In some embodiments, a taxonomy of driving maneuvers, data types, and/or data clusters may be developed as a result of the execution of step 215. This taxonomy may later be used for developing a road model."); receiving new vehicle data from an additional vehicle, the new vehicle data indicating that the additional vehicle traversed the given road segment (see at least Wilson Para 72: "In one embodiment, received driving data from one or more drivers who are the subject(s) of the driver model may be processed to determine one or more characteristics of the driver(s) (step 235)."); determining, based on the new vehicle data of the additional vehicle, a characterization of at least one driving action performed using the additional vehicle at the given road segment (see at least Wilson Para 47: "In some embodiments, a taxonomy of driving maneuvers, data types, and/or data clusters may be developed as a result of the execution of step 215."); comparing the determined characterization of the at least one driving action performed using the additional vehicle to the determined baseline or model characterization (see at least Wilson Para 72: "These characteristics may then be compared to the road model (step 240)"); and evaluating a driver associated with the additional vehicle based on the comparison (see at least Wilson Para 72: "the driver model may be built based upon these comparisons (245).").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson further in view of Breed et al. (US Pub. No. 2015/0127239), further referred to as “Breed”.
Regarding claim 5, Wilson remains as applied to claim 1. While Wilson discloses that model information is used by drivers, Wilson does not explicitly disclose communicating information corresponding to the baseline or model of the characterization to a group of drivers within the geographic region. However, Breed teaches at least transmitting updated information created from information received by multiple vehicles (see at least Breed Para 64, 71, and 83). Thus, it would have been obvious to a person of ordinary skill in the art to modify Wilson with Breed’s teaching of transmitting updated information to vehicles because accuracy is improved.
Regarding claim 6, the combination of Wilson and Breed remains as applied to claim 5. Wilson further teaches obtaining contextual information in conjunction with vehicle data that is received from each of the plurality of vehicles (see at least Wilson para 41: "In some embodiments, the received data may include information that may impact driving behaviors, such as, vehicle parameters/characteristics (vehicle type, weight, size, power, load etc.), driver information (gender, age, skill level, amount of sleep, health, driving history), weather information (rainy, icy, fog, temperature, fair, lighting and sun angle), roadway information (speed limit, road type, traffic congestion conditions, maintenance and incident information) and other information that may impact driving behaviors.") wherein determining the baseline or model characterization includes determining the baseline or model characterization based at least in part on a context identified from the contextual information (see at least Wilson para 54: "In some instances, the road model may also include a set of reference trajectories for a subsequent vehicle or series of vehicles that may drive along the path and/or a similar path. At times, these reference trajectories may vary due to path conditions (e.g., traffic flow, weather, etc.).").
Regarding claim 7, the combination of Wilson and Breed remains as applied to claim 6. Wilson further teaches wherein the identified context includes one or more of: time of day, day of week, month of year, weather condition, temporary road condition, or a public event in the geographic region (see at least Wilson para 44: "In step 215, the preprocessed data may be categorized to form data clusters and/or recognize patterns, such as data type (e.g., vehicle type, position, time of day, location, road type, data sources and quality)").
Regarding claim 8, the combination of Wilson and Breed remains as applied to claim 6. Wilson further teaches wherein the baseline characterization is specific to the identified context (see at least Wilson para 54: "In some instances, the road model may also include a set of reference trajectories for a subsequent vehicle or series of vehicles that may drive along the path and/or a similar path. At times, these reference trajectories may vary due to path conditions (e.g., traffic flow, weather, etc.)").
Regarding claim 12, Wilson remains as applied to claim 1.  While Wilson has multiple types of data including accelerometer data, Wilson does not explicitly disclose all of wherein receiving the vehicle data includes receiving multiple types of vehicle state information from the multiple vehicles, each type of vehicle state information corresponding to one of Global Positioning System ("GPS") data, accelerometer data, gyroscopic data, or inertial measurement unit ("IMU") data. However, Breed teaches at least GPS and IMU data are transmuted by multiple vehicles to the remote station (At least [0084]). Wilson clearly takes into consideration GPS location, but does not specify the source of the information. Thus, it would have been obvious to a person of ordinary skill in the art to modify Modified Wilson with Breed’s teaching of transmitting multiple types of vehicle information because syncing information improves accuracy for further processing such as model creation as in Wilson.
Regarding claim 13, the combination of Wilson and Breed remains as applied to claim 12. Wilson further teaches wherein determining the characterization of at least one driving action includes determining a magnitude of an acceleration action performed by the driver (see at least Wilson Para 58: "the road model includes spatial components that define the geometry and/or cartography of the paths and behavioral components that describe vehicle and/or driver behavior (speed, acceleration, etc.) when driving the plurality of roadways.").
Regarding claim 14, the combination of Wilson and Breed remains as applied to claim 13. Wilson further teaches wherein the acceleration action corresponds to a braking action or a steering action of the driver (see at least Wilson Para 46: "maneuver may include a particular driving maneuver executed by a vehicle or driver when driving along a particular path or path feature ( e.g., straightaway, soft left turn, hard left turn, merge into a roadway lane, or swerve left).").
Regarding claim 15, the combination of Wilson and Breed remains as applied to claim 13. Wilson further teaches wherein the acceleration action corresponds to a pedal action of the driver (see at least Wilson Para 58: "the road model includes spatial components that define the geometry and/or cartography of the paths and behavioral components that describe vehicle and/or driver behavior (speed, acceleration, etc.) when driving the plurality of roadways.").
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson further in view of Leibner et al (US Pub. No. 2016/0154113) further referred to as “Leibner”.
Regarding claim 11, Wilson remains as applied to claim 10.  While Wilson says that its sensor may not be mounted to the vehicle (see at least paragraph 34), it does not explicitly disclose that the sensor is present on a mobile computing device of a drive of that vehicle and thus does not explicitly disclose the totality of wherein the motion measuring component of at least one of the multiple vehicles includes at least one of an accelerometer or inertial measurement unit ("IMU") that is provided within a mobile computing device of a driver of that vehicle. However, Leibner teaches that its system can be a mobile device/mobile phone (see at least Leibner para 21) and that accelerometer readings from a mobile device for the user having the device including situations where the user is traveling in a vehicle can be used (see at least Leibner para 45). A user traveling in the vehicle includes a driver. Thus, it would have been obvious to a person of ordinary skill in the art to modify Wilson with Leibner’s teaching of accelerometer data in a mobile phone because the mobile phone goes with the user and can provide data on all routed travelled by the carrier; additionally, the mobile phone is more portable than a car.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson further in view of Bourne et al. (US Pub No. US2014/0067434) further referred to as “Bourne”.
Regarding claim 17, Wilson remains as applied to claim 1. Wilson further discloses wherein determining the characterization of the at least one driving action includes: (b) determining a characterization of each of multiple driving actions performed by the driver of each of the multiple vehicles; (c) correlating at least one of the multiple driving actions performed by the driver of each of the multiple vehicles to one of a plurality of road segments for the geographic region (this is actually already covered in the analysis of Claim 1 since the road models include the road and driver behaviors on those roads as shown in at least para 54, and 58-61. See analysis of Claim 1 for more.). However, Wilson does not explicitly disclose (a) communicating with a mobile computing device of a driver of each of the multiple vehicles to obtain vehicle state information. However, Bourne teaches that information is transmitted by a cell phone to server (see at least para 69-70). This covers communication with mobile computing device. It would be obvious to do so for multiple vehicles since it is simply a matter of repeating the steps with multiple vehicles. Thus, it would have been obvious to a person of ordinary skill in the art to modify Modified Wilson with Bourne's teaching of receiving data from mobile devices because mobile devices are a means to transmit information through longer range networks and are portable devices (e.g. see at least Bourne para 58).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson further in view of Binion et al. (USP 10,115,164), further referred to as “Binion”.
Regarding claim 20, Wilson anticipates A method for determining mobile device use at driving action occurrence, the method being performed by one or more processors and comprising: receiving, over one or more networks (see at least Wilson Para 35: "In some embodiments, sensors 115a-115n and 116 …may communicate the collected driving data to model generation device 72 via one or more networks"), vehicle data from a plurality of vehicles that individually traverse a given road segment of a geographic region (see at least Wilson Para 40: "In step 205, driving data from a plurality of vehicles, such as vehicles 110a-110n and/or sensors, such as sensors 115a-115n driving on a path may be received by, for example, a model generation device such as model generation device 120."), the vehicle data of each of the plurality of vehicles including sensor-based vehicle state information and data indicative of one or more attributes of that vehicle's motion while the vehicle is traversing the given road segment (see at least Wilson Para 40: "The driving data may include, for example, vehicle trajectory and other kinematic data ( e.g., vehicle position at a particular time, vehicle speed, a direction of travel for the vehicle, etc.)."); for each of the plurality of vehicles, determining, based on the vehicle data of that vehicle, a characterization of at least one driving action performed using that vehicle at the given road segment (see at least Wilson Para 44: "In step 215, the preprocessed data may be categorized to form data clusters and/or recognize patterns. In some embodiments, step 215 may include processing the data using one or more data pattern recognition algorithms."), aggregating the characterizations determined for the plurality of vehicles (see at least Wilson Para 47: "When generating the taxonomy of maneuvers, various similar maneuvers, described by similar parameters and indices, may be combined, split or redefined for improved system performance."); determining, for the given road segment, a baseline or model characterization for the at least one driving action based at least in part on the aggregated characterizations (see at least Wilson Para 47: "In some embodiments, a taxonomy of driving maneuvers, data types, and/or data clusters may be developed as a result of the execution of step 215. This taxonomy may later be used for developing a road model."); receiving new vehicle data from an additional vehicle, the new vehicle data indicating that the additional vehicle traversed the given road segment (see at least Wilson Para 72: "In one embodiment, received driving data from one or more drivers who are the subject(s) of the driver model may be processed to determine one or more characteristics of the driver(s) (step 235)."); determining, based on the new vehicle data of the additional vehicle, a characterization of at least one driving action performed using the additional vehicle at the given road segment (see at least Wilson Para 47: "In some embodiments, a taxonomy of driving maneuvers, data types, and/or data clusters may be developed as a result of the execution of step 215."). Wilson further teaches receiving data that may include information that may impact driving behaviors such as driver information and other information that may impact driving behaviors (see at least para 41). However Wilson does not explicitly disclose receiving application data from a mobile device associated with a driver of the additional vehicle,  wherein the application data comprises indicators of non- driving activity; and determining, based on the received application data and the determined characterization of the at least one driving action performed using the additional vehicle, that the driver performed non-driving activity on the mobile device while the additional vehicle traversed the given road segment. However Binion teaches in a similar field of monitoring driving behavior, receiving application data from a mobile device associated with a driver of the additional vehicle (see at least Binion Col 6 Lines 10-15: "As described herein, a client device (e.g., cellular telephone 221c) may include a host of sensors ( e.g., internal accelerometer, GPS, gyroscope, compass, navigation systems and other sensors) from which data may be acquired for use in 15 generating individualized insurance risk related data."), wherein the application data comprises indicators of non- driving activity (see at least Binion Col 5-6 Lines 65-7: "As described in detail herein, data acquired from the sensor 260c ( along with any other suitably located position sensors) may be used to determine a position and, or orientation of a driver's head 219c, the driver's left hand 215c and, or right hand 220c relative to the steering wheel 210c. For example, data acquired from the position sensor 260c (along with any other suitably located position sensors) may be used to determine that the driver's head 219c is oriented toward a cellular telephone 221c in her right hand 220c."), and determining, based on the received application data and the determined characterization of the at least one driving action performed using the additional vehicle, that the driver performed non-driving activity on the mobile device while the additional vehicle traversed the given road segment (see at least Binion Col 6 Lines 7-10: "As also described in detail herein, a determination may be made that the driver is inattentive to the road based on the driver's head 10 219c being oriented toward the cellular telephone 221c."). It would have been obvious to someone skilled in the art before the effective filling date to include data about the inattentiveness of the driver such as using a mobile device when characterizing a driving action being performed on a road segment based on the motivation to account for distractions (see at least Wilson Para 80) or modulate communications and distractions to the driver (see at least Wilson Para 121).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gullickson (WO 2017/100410) teaches a system and method for monitoring, analyzing, and reporting cell phone usage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/T.S./     Examiner, Art Unit 3663   
/ADAM D TISSOT/Primary Examiner, Art Unit 3663